Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered October 2, 1991, convicting him of robbery in the third degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the right to a fair trial by the prosecutor’s cross-examination of a defense witness without laying the proper foundation as required by People v Dawson (50 NY2d 311, 321, n 4), is unpreserved for appellate review (see, CPL 470.05 [2]; People v Kitt, 126 AD2d 669, 670; People v McGrath, 136 AD2d 658). In any event, the argument is without merit because the defense witness in question was an eyewitness to the incident who remained on the scene until the police arrived (see, People v McGrath, supra).
The defendant’s remaining contention, that he was denied a fair trial by the trial court’s failure to give adequate cautionary instructions to the jury about note-taking, is similarly unpreserved for appellate review (see, People v Stewart, 81 NY2d 877; People v Tucker, 153 AD2d 164, 168, affd 77 NY2d 861; People v Tempera, 94 AD2d 748, 750-751). In any event, this argument is also without merit (see, People v Di Luca, 85 AD2d 439, 446). Thompson, J. P., Miller, Santucci and Joy, JJ., concur.